HAWTHORNE, Justice.
Appellant Mrs. Gertrude Thelma Siers Crotty, as the legally qualified administra-trix of the succession of Douglas L. Crotty, Sr., petitioned the court for, and obtained, an order to sell all the property belonging to the succession, consisting entirely of movable property having an inventoried and appraised value, according to her allegations, of $500. The Globe Storage Company, Inc., filed a motion setting forth that it enjoyed a warehouseman’s lien on all the movables belonging to the succession, which were stored in its warehouse, and that storage, packing, and other charges in relation to these movables amounted to $623.98. It accordingly prayed that it be paid this amount out of the proceeds of the sale by preference and priority over all other persons, firms, and corporations. There was judgment as prayed for by the storage company, and the administratrix appealed to this court.
At the outset this court has noticed ex proprio motu that it does not have appellate jurisdiction of this case since the entire amount of the succession, according to the inventory, does not exceed $2,-000. It is well settled in this state, as said in Succession of Wengert, 178 La. 1027, 152 So. 747, that “ * * * in a succession or other concurso proceeding, the test of appellate jurisdiction is not the amount ordered paid out or distributed provisionally, but the whole amount of the fund to be distributed. Succession of Johnson, 141 La. 842, 75 So. 743.” See also Succession of Ethridge, 210 La. 1038, 29 So.2d 55.
This case is accordingly ordered transferred to the Court of Appeal, First Circuit, provided that the record is transferred to that court within 30 days from the date on which this decree shall become final; otherwise the appeal shall be dismissed.
PONDER, J., absent.